IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0757
                           Filed September 12, 2018


HABITAT FOR HUMANITY,
     Plaintiff-Appellee,

vs.

CHARITY LYNN RUSH,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Paul L. Macek, Judge.




      Property owner appeals the district court’s decree foreclosing the

mortgages on the property in question. AFFIRMED.




      Charity Murray, Davenport, pro se appellant.

      Steven L. Nelson of Califf & Harper, PC, Moline, Illinois, for appellee.




      Considered by Doyle, P.J., Mullins, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2018).
                                         2


MAHAN, Senior Judge.

       Habitat for Humanity—Quad Cities built a house for Charity Rush in 2002,

and Rush executed promissory notes secured by mortgages for the property.

Rush defaulted on the notes in mid-2014. She made her last payment in June

2015, which fulfilled the August 2014 payment.        Habitat for Humanity filed a

foreclosure action in equity, electing to foreclose without redemption. Following

trial, the district court entered a decree foreclosing the mortgages.

       Rush appeals the court’s foreclosure decree, raising several challenges to

the court’s ruling, essentially claiming “a loan was never given,” the mortgages

provided to her by Habitat for Humanity were “fraudulent,” and she “has the right

to rescind her signatures and revoke all contracts created out of fraud.” After

reviewing the record in this case, including the briefs and arguments of the parties

on appeal, we conclude the district court properly rendered a judgment of

foreclosure. Accordingly, we affirm the court’s decree without further opinion. See

Iowa Ct. R. 21.26(a), (d), (e).

       AFFIRMED.